Common organisation of the market in wine (debate)
The next item is the report by Mrs Batzeli, on behalf of the Committee on Agriculture and Rural Development, on the reform of the common organisation of the market in wine.
Madam President, as you said, today's debate in the European Parliament on the reform of the COM in wine introduces a cycle of speculation on the future of one of the most important productive, economic and commercial sectors in the European Union.
What we need to focus on today in this review is the objective of keeping the European sector at the top of the world league, the simplification of Community legislation, compatibility with other European development policies, product recognition, the proportionality of products and the cohesion of all wine-growing areas.
This was also the message from discussions in the Committee on Agriculture and Rural Development and from the opinions of the Committees on International Trade and Regional Development and from our consultations with operators in the sector at national and European level.
The reform of the sector must take account of the specific characteristics of wine production at regional and national level, the structure and organisation of the sector, its export capacity and the fact that it may be the only product to which Community legislation applies with a high degree of subsidiarity.
The arrangements under present policies and funding for the current COM, which have often distorted the market and the competitiveness of the product, should be converted so that the Community budget of EUR 1.3 billion under the first pillar is allocated to policies which will aim in the long term at:
maintaining and strengthening European vineyards;
reinforcing and improving the competitiveness of the sector at European and international level;
a territorial approach that takes account of environmental protection and protection of natural resources by financing agricultural cultivation practices;
balancing supply and demand by controlling production with the by-product and potable alcohol distillation mechanism and by modernising the vineyard register;
the compatibility or adaptation of COM policies with CAP policies;
maintaining the recognition at international and cross-regional level of quality European wines and wines with geographical indication and designation of origin, the classification of which must be decided in principle by the Council, with scientific opinions from the International Organisation of Vine and Wine;
strengthening cooperation between all wine agencies from the level of production to the level of movement through operational programmes;
strengthening rural and regional wine-growing with additional structural interventions.
In order to achieve these strategic targets, the Committee on Agriculture proposes certain measures, which include:
firstly, having a transitional reform, so as to give a chance for producers to adjust, so that they can abandon market support measures and move towards structural measures, cultivation practices and commercial action;
secondly, standard Community policies need to be integrated into national development and support programmes for the sector, depending on the priorities and orientations set by each Member State following consultations with operators at national and regional level.
The funding for these programmes, by which I mean the national envelopes, will need to be decided at Community level on the basis of standard objective criteria so that there are no distortions or inequalities between the Member States and the regions.
Commissioner, the market is at its most vulnerable and sensitive stage. It is at a dangerous turning point. However, with your proposals, you have spun your car off the road. You are ousting European wine and vintners from the market.
The Wine Spectator has published a study showing that, in 2010, the USA will be the biggest consumer of quality and expensive wines. However, with your aggressive financial interventions in grubbing up, distillation and enrichment, all the measures on the basis of which you are saving EUR 760 million euros, you would measure much smaller quantities in figures, but we would be driving European wine out of the market, even though this is not warranted by its development. In essence, there would be a radical redistribution of Community resources for the benefit of rich, high-yield wine areas to the detriment of regional and mountain areas, to the detriment of the diversity of European wine, and a redistribution of the market for the benefit of imported wines.
However, I should like to state my position on the amendments tabled in plenary. The views of my fellow Members are understandable and I am sure that they wish to express local and national interests and demands.
This report, as passed by the Committee on Agriculture, is a balanced and integrated report and can go as it stands to the negotiating table for the preparation of the legislative text. Watering down the positions expressed in this report would mean watering down the position and the credibility of the European Parliament. We cannot call in a loud voice for a radical reform and, in essence, propose a radical status quo. We cannot condemn the Commission for liberalising views and respond with nationalisation.
Finally, our proposals should aim to organise the future, not de-organise everything achieved in the past.
(Applause)
Member of the Commission. Madam President, I am very grateful to the European Parliament and in particular to the rapporteur, Mrs Batzeli, and the Committee on Agriculture and Rural Development, the Committee on International Trade and the Committee on Regional Development for their work in preparing an own-initiative report on the Commission's communication 'Towards a sustainable European wine sector'.
I knew before I started the reform process that it would be difficult and complex. These last few months have certainly confirmed this impression. My debates in the Committee on Agriculture and with a number of Members in the Intergroup on Wine here and in their constituencies have shown me that we are dealing with difficult and sensitive issues.
I therefore welcome the report. It is an ambitious report that covers the whole range of aspects addressed in the communication. I believe that I am not saying too much by noting that Mrs Batzeli has grasped the many conflicting concerns that we need to reconcile in the course of the reform. It has been a valiant effort and we will now study the report carefully.
I shall make a few initial observations tonight based on our first reading of the report. Firstly, I should like to express a little regret. The report initially states that the Commission, by advocating the need for the reform within the European Union, is not paying sufficient homage to the image of European wines. Let me, therefore, be completely clear. The European Union's wine sector is second to none: it delivers the best quality wine in the world, it is extremely diverse and it is an important part of our cultural heritage.
However, some parts of the sector are struggling. Millions of hectolitres go into crisis distillation every year. That is hardly a sign of a sector that is in good shape, which is what I want it to be. I want the sector to be able to compete so that Europe will continue to be the world's leading producer of wine. That is why the current regime simply has to be changed. It is no longer sustainable.
I think we can agree that it has resulted in a structural imbalance. Stocks are high and, as a result, prices for many wines are low and income for wine-growers has been reduced. These developments, combined with falling consumption, changing lifestyles and increasing imports from third countries, have forced changes upon us. I think this is widely accepted.
The direction we all want to take is described in recital K of your report. It suggests that the principal aims of the reform should be to strengthen the dynamism and competitiveness of the sector without losing its market share in international markets, but, equally, to take account of the interests of producers and consumers, while respecting the objectives of maintaining tradition, quality and authenticity.
It goes without saying that you are critical of certain elements of the communication, including matters such as the consumption forecast and the alerts, and the contradiction between the policies of grubbing-up and competitiveness.
The Commission agrees that one of the main challenges is to revive demand, but profitability is even more vital and the pattern of structural surplus leading to lower prices and negative incomes needs to be stopped first. Profitability is not a question of concentrating production in a few hands and then standardising the wine. There are small producers who make wine of a wonderful quality and who are also very profitable and I see no reason why this should not still be the case in future. However, grubbing-up allows those wine producers who are never going to be able to be competitive and who are not able to respond to consumer demand to leave with dignity and compensation. Surely no one here wants to force those producers who have no profitable, predictable future in the sector just to remain because they cannot afford to leave. I fully understand that grubbing-up is a sensitive question. I therefore particularly appreciate the constructiveness that the European Parliament has already shown on this issue. I welcome your recognition that the decision to grub up must lie with the grower and, having said this, I have also studied your different suggestions very attentively.
You also state very clearly that the decision to grub up cannot, and should not, be taken in a vacuum. I completely agree. You have put forward suggestions on how to ensure that grubbing-up complies with a certain number of social and environmental aspects and I can assure you that these will serve as a useful inspiration when we consider how better to frame grubbing-up within our legislative proposal.
I have also noted that you propose to operate a reform in two stages. We will have plenty of time to discuss the timing and how to calibrate the various instruments at the different stages, but I agree on the concept that we need initially to address the structural imbalances that weigh heavily on our sector today.
One issue that you come back to in the report, and which was also a key factor in our earlier debates, is your strong preference for maintaining the wine budget within the first pillar. First of all, I believe that this is at odds with the Community position that rural development measures can make a substantial contribution to the required improvements in the wine-growing regions. Let us not forget that we can ring-fence funds for wine regions in the rural development budget. But I also believe that your position on this issue rests on a false perception that I want to shift considerable funds away from the first pillar, and this is not the case. I have said on several occasions, and will repeat tonight that in the future the majority of funding to the sector will continue to come through the first pillar, but this should not prevent us from drawing on the obvious benefits of also having recourse to the second pillar.
I know that in this Parliament there is a strong push for more Community efforts on promotion. It is indeed important that we improve information about the advantages of moderate and responsible wine consumption and that we promote opportunities in third countries more aggressively. I think that you will agree with me that we need a more progressive and a more modern approach. This is something to which I will certainly give due attention in the legal proposal.
Finally, I would like to say that I have worked with this Parliament for two and a half years. You have clearly demonstrated your ability to be progressive and creative, even on sensitive matters such as the sugar reform, in the pursuit of balanced reform solutions that properly prepare the European Union's agriculture to face up to its present and future challenges. But when I look at many of your positions, notably on enrichment, distillation, and private storage, I must admit that I find you to be a little more timid than usual in your zeal for reform. I do not expect us to agree on these issues now, but these are areas where I believe we will need to be innovative and creative.
Much difficult work therefore lies ahead of us, but I look forward to your continued and very valuable input. I welcome this opportunity for a debate here tonight. My apologies to the Chair for being more lengthy than usual, but this is a very important issue which is the focus of huge attention in all the regions of Europe and that is why I took the liberty of speaking for a little longer than usual.
In its opinion, the Committee on International Trade emphasised that in the course of reforming the wine sector, the most important thing is for us to make European wine more competitive on international markets as well as on internal markets. This is by no means a simple task, since regulating the wine market is exceptionally complex, and European wineries are struggling with numerous difficulties.
One of the very important points in the recommendation by the Committee on International Trade is that support for grubbing up cannot be the central element of the reform. A much more complex regulation is needed than this. In my view, insofar as support is to be given to grubbing up, this must be concentrated on those regions where surplus is currently being produced.
For it can be seen that in those regions where production is in deficit - in other words, where they consume more than they produce - or where it is in equilibrium, the growth of imports comes not primarily from wines of other European Union Member States, but from wines of third countries. Therefore, if grubbing up is carried out in those areas which until now have been able to produce enough for their own consumption, but which from now on will no longer be able to do so, it is not at all certain that this will lead to a decrease in the surplus produced within the European Union. It is much more likely that it will lead to an increase in imports from third countries.
In addition to these considerations, it is the opinion of the Committee on International Trade that we need to act forcefully in international forums, within the framework of the WTO, that is, in bilateral trade agreements, in the interests of securing protection of geographical indications.
draftsman of the opinion of the Committee on Regional Development. - (ES) In our opinion, we in the Committee on Regional Development have wished to stress certain issues that we believe to be important from the point of view of territorial cohesion, when it comes to implementing a reform that will have a significant impact on certain European regions.
Vineyards and wine production play a crucial structural role in certain regions as a motor for rural development and, therefore, when it comes to adapting the rules regulating the wine sector, aspects such as the increasing depopulation that is threatening many European regions must be taken into account.
We therefore wish to draw attention to the system of grubbing-up proposed by the Commission, which would seriously prejudice the economic and social situation of certain regions in which the wine sector is the main source of employment and prosperity. We believe that the Commission must propose measures to modernise wine-production techniques and marketing methods.
Finally, this reform must be applied gradually and include transitional periods and a constant assessment of the effects of the reform on the economic and social situation of the regions of the European Union.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, I should like to start by emphasising once more that what we are discussing here is an own-initiative report that represents the response of the European Parliament to the Commission Communication regarding the reform of the common organisation of the market in wine. In my capacity as rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats, I can say that the Commission is right to regard strengthening the innovative capacity and competitiveness of the wine sector in Europe and worldwide as the primary objective of this reform. Promotional and information campaigns to encourage responsible consumption of wine form part of this.
We consider it indispensable for the intensive pursuit of these objectives that the entire funding of the wine sector remain under the first pillar. In this connection, we warmly welcome the fact that the new rules will be applied according to the principle of subsidiarity by transposing them into national programmes approved by the Commission. Grubbing-up and permanent abandonment of vineyards may form part of this reform, but they must not be the central part. Likewise, before assigning new planting rights, the situation in the individual wine-growing regions with regard to illegal plantings should be examined.
If we are to achieve an ambitious, forward-looking trade policy for wines, we must take a tailored approach in thinking about the present funding. The present distillation, representing EUR 600 million out of a total of EUR 1.4 billion, is certainly not an option for the future. Nevertheless, we believe that support for the distillation of wine by-products and potable-alcohol distillation should be retained.
The compromise on the wine-growing traditions of the individual Member States consists in respect for the various traditions - and enrichment with sucrose also ranks among traditional oenological practices. In addition to its economic value, wine-growing forms part of the cultural heritage of the various regions of the EU. The new challenges necessitate rules that enable sustainability and also sustainable competitiveness. We should make these things our objective.
on behalf of the PSE Group. - (ES) Madam President, I would like to begin by congratulating the rapporteur, Mrs Batzeli, on the immense amount of work she has done.
Secondly, I would like to say to the Commissioner that, according to her own analysis, consumption of wine is falling in the European Union, our trade balance with third countries is deteriorating and we have a production surplus that the Commission puts at 15% of the total for 2011.
Nevertheless, while I agree with the Commissioner that this reform is necessary, I hope that she has understood this Parliament's message, which is that grubbing-up cannot be the central element on which the reform pivots, but rather one more instrument of structural adjustment, subject to control by the Member States.
We need a reform that preserves the best of what we are. It should not be a question of producing less in order to leave room for third countries, but of making the changes necessary to improve our own production and processing structures and above all, as the sector is demanding, our marketing structures.
With regard to funding, this Parliament unequivocally supports the maintenance of the current budget, within the first pillar of the CAP. Its a priori distribution amongst producing States, according to the historical data, by means of the so-called 'national packages', will promote a more appropriate application of the reform.
With regard to the liberalisation of planting rights, I believe that it must be carried out prudently and at all times under the supervision and control of the Member States.
I would also like openly to express my support for the amendment by Mrs Fraga, who recommends that, for enrichment, musts produced within the European Union should be used.
on behalf of the ALDE Group. - (FR) Commissioner, Mrs Batzeli, ladies and gentlemen, the European Union's wine-growing sector represents an extremely important economic activity, particularly in terms of exports. The European Union is the world's premier vineyard. Global wine consumption is on the increase, and yet the European wine sector is in crisis: it is a very paradoxical situation.
We here in Parliament have been working passionately on the outline of a reform of the common organisation of the market in wine. Wine producers are using their know-how to keep traditions going in modern viticulture. These men and women are passionate about their work, and it is our responsibility to be passionate in defending them, in helping them to face economic realities and in showing them our support. The Commission's response to passion, however, is a cold 'large-scale grubbing up, liberalisation of planting rights and abolition of distillation mechanisms'.
In my opinion, this report on which we will be voting on Thursday shows that Parliament is responding with a proposal for reforms, admittedly, but progressive reforms. I think we need to leave the Member States, and particularly the regions, considerable room for manoeuvre in this matter: no one can deny that, in some regions, nothing grows except grapevines; nor can anyone deny the contribution that wine producers have made to the structure of the countryside.
Through their competences in town and country planning, the Member States and the regions therefore have the necessary capabilities to assess plantation or grubbing-up policies, in close cooperation with producers and representatives of the sector.
It is true that some of the instruments in the current common market organisation are now inappropriate, or are not being used properly, but I nevertheless expect the Commission to take the time to work with the Member States to analyse the consequences of the abolition or replacement of those instruments, particularly distillation mechanisms. I expect the Commission to propose instruments to regulate the market and to manage potential crises.
The recipe is simple: quality wine, and promotion. Global wine consumption is on the increase, and the economic and cultural boom in certain countries is being accompanied by an interest in drinking wine. It is important for the Community's wine sector to be made more competitive, by means of actions instituted at all stages of production and marketing. In terms of œnological practices, the new wine-producing countries have more flexible regulations. I think we need to be careful to avoid the character of our wines becoming globalised. We certainly need to relax the restrictions imposed on European producers and enable them to adapt to demand and improved competitiveness. I support a ban on the vinification of imported grape must, and on mixing it with Community must.
I would like, by way of conclusion, to remind you, Commissioner, that wines have a flavour of the land on which they are grown, the colour of the seasons and the spirit of the wine producers. They have the flavour of the country, of the European Union. It reminds me of an anonymous quotation: 'to make a great wine, you need a passionate fool to grow the vines, a wise man to regulate them, a lucid artist to make the wine, a lover to drink it and a poet to sing of its glory'.
on behalf of the UEN Group. - (IT) Madam President, Mrs Fischer Boel, ladies and gentlemen, above and beyond its role as an agricultural and economic product, wine represents our history, culture and traditions. Thus, we cannot accept a reform primarily aimed at resizing a sector that currently uses only 3% of budget funds, as compared with added-value production of 7%.
The Commission is proposing to reduce production and to grub up approximately 400 000 hectares of vines over five years, on the grounds of the need to reduce management costs on production surpluses and to improve European competitiveness through the principle that 'only the strongest will remain on the market'. It is strange to observe that, while Europe favours a policy of grubbing up vines, other countries, such as those in South America and southern Africa, support planting them.
In view of the fact that worldwide demand is not falling but increasing, it seems that the Commission intends to restore a balance in the European Union's internal market without taking into consideration worldwide demand and the balance of the world market, and without considering that in the hasty reduction of European wine production there is a risk of eliminating some vines which, while not producing products that are extremely strong on the market, are regional holdings of quality, with strongly-rooted historical traditions that still today act as the social fabric for entire regional areas.
The truth is that the new world wines are gaining market share thanks to a growing improvement in product quality, together with the competitiveness of their prices. The new intervention methods ought to make it possible for the whole sector to meet the new challenges imposed by an increasingly globalised market. The winning formula is still to invest in the quality and individual characteristics of European wines, in cost reduction, in the promotion of wine in order to enlarge its market, and we fear that the spread of new oenological practices may lead to a deterioration in the image of wine and therefore compromise the relationship of trust between the consumer and the product, with very serious consequences for consumption.
Mrs Fischer Boel, the wine sector needs a reform that promotes greater competitiveness in European wine, by continuing with the restructuring of vines to make them more competitive and by promoting the maintenance of viticulture to act as protection for the land and the environment. Geographical labels and designations of origin should be understood to be vital tools in guaranteeing and protecting European producers.
To conclude, Mrs Fischer Boel, what we ask of a new EU wine policy is the recovery and development of the sector on the world market.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, the rapporteur really is a staunch champion of European wine. I disagree with her in many regards, but one really has to give her credit for her commitment. Even though I am inclined to welcome the Commission's proposals, I must point out that many regions perceive the liberalisation carefully implemented by these proposals as a rather unfeeling policy from Brussels. This is something that should be taken seriously - the rapporteur also points it out. When she invited us to a Greek wine evening, I fully agreed with her - and I hope I was not alone in this - that it would not occur to anyone to make the wine proffered to us there into pure spirit. That is exactly the problem. We must market wine as a quality product, and we must also give vintners the opportunity to do so.
On the subject of grubbing-up - which, it must be emphasised time and again, should not be compulsory, but should instead consist in offering vintners the chance of ceasing operations if they see no future in the wine market - the Commission should take measures to shape a better future for the market. That is, vintners should first be made an offer, and then told that, if nothing can be done, they may leave viniculture with the help of public funds.
Then there is the matter of the regions. Commissioner, this is a question of money. The regions have been receiving money, and to discontinue a given measure now will deprive them of this money. The fight is for purely material things, therefore. The regions should be assured here, too, that these funds will remain at their disposal - according to specific social and environmental criteria and with regard to the market - so that these regions can continue to be wine-producing regions. Taking this course would remove a great deal of the tension and also enable agreement with the rapporteur.
Madam President, the last reform of the CAP set as an objective faster cutbacks in the agricultural sector and support for it, so as to save resources for other anti-grassroots policies.
At the same time, the elimination of small and medium-sized farms is being promoted so as to concentrate land, production and trade in a few hands. Wine is not exempt from this objective.
What if Europe is first in production, consumption and exports in the world thanks to the good quality wines that it produces? For Europe, the main thing is competition and the liberalisation of wine and must imports to the detriment of European production, thereby also undermining quality.
That is why mass grubbing up is being imposed, with strong incentives and sales of the rights of small and medium-sized vineyards to companies in the sector, thereby fostering the creation of cartels, using as their pretext the structural surpluses and the need to balance supply and demand on the Community market in order to safeguard better prices.
This pretext is a joke, because the liberalisation of imports from third countries of must and wine and the legalisation of the practice of mixing them with Community must and wine, together with the recognition of wine-making practices which use foreign materials in vinification, thereby converting wine from an agricultural to an industrial product, mean that imports of cheap wines are facilitated and quality is undermined.
What is certain is that European vineyards will shrink, small and medium-sized wine-growers will be wiped out and imports will triumph. Moreover, the grubbing-up measure has been applied in the past, a decade ago.
In Greece, over 200 000 decares were grubbed up. Surpluses were reduced temporarily, but the problem reappeared with mass imports and in fact resulted in the distillation of even high-class wines.
However, thousands of small and medium-sized vineyards were wiped out. That is why the Commission proposal cannot constitute a basis for discussion, because it does not address the problem of wine-growing.
Nor can I agree with today's report, because in essence it proposes a longer transitional period for the application of the new regulation, with certain amendments to the proposed measures in order to blunt the consequences.
on behalf of the IND/DEM Group. - (SV) Madam President, producers in other parts of the world have succeeded in making wines that are to the taste of European consumers as well as being cheaper than European wine. According to the rapporteur, we must counteract this state of affairs by pumping more money into agricultural policy, at the same time as implementing various types of campaign.
There is no doubt that Europe produces some terrific wines. The interesting question in terms of principle is that of whether poorer countries are to be allowed to be squeezed out in order to favour European wine production.
Certainly, the New World consists not only of economic giants such as the United States and Australia but also of recently industrialised countries such as South Africa, Chile and Argentina, where the wines are often produced in poor, neglected areas. The social safety nets to be found in the EU Member States do not exist in the same way in the aforesaid countries. If wine production in these areas were to be impeded, there would be major repercussions for the populations.
It is important to take an overall view, and thus also to adopt a public health perspective, when debating this issue. In the long run, the protectionist features of this report would be to the disadvantage of both the EU's and the New World's wine producers. When all is said and done, wine is an alcoholic drink, and the EU should not, therefore, sponsor campaigns that encourage more wine drinking.
on behalf of the ITS Group. - (FR) Madam President, Commissioner, since 22 July 1993, the date of the first draft reforms of the wine sector, we have been told that we need to grub up our vines, with figures to support it.
In 1993, for example, we were told that consumption in 2000 would fall to 115 million hectolitres, but in fact it was 127 million - the Commission was out by 12 million. We are also told that there is overproduction, but where? On the global market in potable alcohol. there was a shortage of 9 million hectolitres in 2002 and 11 million in 2003. And we know full well that the time has come for wine producers in China, in particular, where Chairman Mao said 'let the people drink wine'.
So what is lurking behind these reforms on free plantation, the addition of sugar, distillation, infusions of wood chippings, imports of grape must and, of course, grubbing up? In reality, the Commission is pursuing two aims with this grubbing up of 400 000 hectares, the most violent episode in the global history of wine, because we have to go back to the Emperor Domitian in 92 to find an equivalent: first of all, abandoning our exports of wine to the southern hemisphere by 2015, in exchange for its services market; and secondly for the pensioners of northern Europe to settle gradually in southern Europe. Europe therefore needs a land reserve, and that reserve can be found in the 400 000 hectares that will be grubbed up and replaced by houses - four million houses on four billion square metres, with a turnover of a thousand billion euro.
It is this, this land grabbing, that is the true tragedy, because wine is not just a common market organisation: it is more than agriculture, and even more than culture, despite the painters, the 275 poets of wine, and the structures of the 5 000 wine-producing villages of Europe - wine is the interface with the divine. At the wedding in Cana, Jesus' first miracle was to turn water not into whisky and coke, or into Nokia mobile phones, but into wine. Abandoning that, therefore, is not like abandoning New Zealand's sheep or Brazil's chickens - it is abandoning Europe's identity.
That, Commissioner, is why you must hold fast to wine, which the Argentinean Jorge Luis Borges called the deep patriarchal river that flows through the history of the world.
(IT) Madam President, Commissioner, ladies and gentlemen, I would like to thank my fellow Member, Mrs Batzeli, for the work she has done, as well as Commissioner Fischer Boel, for the listening abilities that she displayed during the communication. We hope that the legislative proposal to be put before us will be consistent with the many wishes expressed both by Parliament and by European producers. The challenge is a very important one: to place European viticulture in a position to renew the vigour of the market, to regain competitiveness and, above all, to allow our wines to compete with non-EU countries, by reconquering old markets and also acquiring new ones.
Some proposals do not convince us at all, Mrs Fischer Boel, and, above all, the keystone of the reform cannot be definitive grubbing-up. This step would translate into a wholesale and uncontrolled abandon of difficult holdings which, as well as having a productive function, also play a part in protecting the environment and the countryside. Grubbing up, then, just as new producer states are planting, would mean handing over large new slices of the market to them. It is a question of making a choice of spheres, and our choice can only be that of high-quality wine, not a so-so beverage. In promoting our wines we must promote our traditions, our land, our culture, our added value, and the expression of a great historical and cultural heritage.
For this reason, I am not at all convinced by the proposal to allow the use of imported musts to enrich our wines or blending them with the wines of non-EU countries. Even less am I convinced by the idea of indicating on the label the vintage of the species in the wines without any geographical indication, making it possible to use varieties linked to the territory and, above all, running a major risk of misleading consumers.
On the subject of liberalisation we should, instead, protect the efforts and the investments made by the winemakers, promote our geographical designations internationally and prevent them from being devalued economically. There are two words that we should remember: flexibility and market-orientation. 'Flexibility', though, does not mean sudden, total and indiscriminate abolition of all the current management measures. In addition, Mrs Fischer Boel, I believe that resources should be distributed on the basis of historical criteria, namely in line with the same criterion used for all the other reforms adopted to date.
(IT) Madam President, Commissioner, ladies and gentlemen, I believe that the Batzeli report on the CMO in wine is a preparatory stage in a dialogue that will lead us to the legislative report, and therefore to final decisions within the course of this year. I do, however, think that it would be a good idea for Parliament to take decisions on some of the proposal's main conclusions, and this should certainly include grubbing-up.
Like others of my fellow Members, I disagree with this proposal if seen as the only and exclusive option for rebalancing the market. We must compete with each other on the world market, and the strength of European wine lies in emphasising quality and traditional practices, and also in its connection to the land and age-old practices that are used in this sphere.
To this end, I am also opposed to the importation of musts: as the Socialist Group in the European Parliament, we have tabled an amendment on this point. I think that dialogue, including today's exchanges, will lead to positive results - including during transitional periods - against measures that, like distillation, if abolished immediately would pull away the safety net for many winemakers. I think that if we listen to each other we will be able to retain European wine production on the world stage.
(FR) Commissioner, ladies and gentlemen, it is a few months ago now since we were taken by surprise by the agreement on wine concluded with the United States, on which we had to call for an urgent debate and which already contained some of the bad ingredients of the reform you are proposing today: weakening of the European criteria for wine quality, confusion over geographical indications and designations of origin, acceptance of highly questionable oenological practices, greater opening of the market, which will benefit standardised products that are thought to be to the taste of the equally standardised world consumer.
Undoubtedly merchants and exporters will benefit, but the development of products with intimate cultural links to their local area certainly will not; neither will the diversity and the very rich flavours of European wines, nor the consumer, who will soon be forced to swill concoctions that hardly deserve to be called wine, and certainly not the winegrowers who work hard, sometimes in difficult regions and on small areas, to maintain a high quality of wine and the pleasure of drinking it.
Alright, let us put an end to the most absurd mechanisms that encourage overproduction and have too many perverse effects, but please, Commissioner, fight with us and put in place the resources to promote quality wines, to make the most of the variety of flavours and territories, to preserve the soil and biodiversity and to tell the whole world about the wonderful alchemy of European wine that has existed for over 2 000 years.
(IT) Madam President, ladies and gentlemen, I believe that the figures speak for themselves: in recent years Europe has seen its production decrease, while other countries outside Europe are witnessing a constant increase in their production shares. Today, in launching a reform of the CMO in wine, Europe must take account of the fact that approximately 3 400 000 hectares and 3 000 000 workers are involved. Looking to grubbing-up as a tool for market balance means going along the route of previous changes to the CMOs in tobacco and sugar. We cannot continue along this path, which results in falls in employment levels and the abandonment of entire agricultural territories, often located in fragile areas from the viewpoint of hydrogeological capacity.
Any reform must thus take account, above all, of businesses, workers and environmental conditions, and it is only by protecting and maintaining a European agricultural system of production that we will be able to ensure quality and security for consumers. Of course, the efforts made by the rapporteur, Mrs Batzeli, have brought about an improvement with respect to the Commissioner's positions. Despite this, I believe that there are still points of concern.
Above all, we must abandon the grubbing-up scenario and use the crop reconversion levy for those holdings with market difficulties, to achieve high-quality production. As the latest European export data show, we need to place the accent on quality and, as a result, production that should identify itself with the land and with our traditions. This is the road that we need to go down, not that of changing wine into an ordinary industrial product. It follows from this that we should not add sugar as a way of enriching wine, and that we need to lay down precise rules on vinification.
On this point, the use of musts of European origin for enrichment should not be penalised, since this is a traditional practice in European winemaking and is not detrimental to the quality of the wine itself. For this reason, it is important to retain support for funding musts. In the final analysis, it is essential for any reform to take into account the climate changes currently occurring, which will have dramatic consequences in some areas in southern Europe, throwing their agricultural systems into confusion. Now is the time for Europe to defend its land, its civilisation and its traditions.
(ES) Wine is not manufactured, it is developed and nurtured. There is a subtle difference, but an important one, because it says a lot about the person who is talking and about their point of view and their sensitivity towards the sector. The European wine-making sector has problems. The fundamental problem that it is facing at the moment is the difficulty created by the increase in internal demand, because consumption is still increasing at international level.
That problem must be resolved, however, and in resolving it, account must be taken of its many implications, because the European sector is facing increasing imports. The problem is not therefore what we produce, but the price at which we sell it. Why do we sell at different prices? Essentially because European producers do not have to meet the same requirements as third-country producers, but rather they have to face many more, and they are not therefore competing under equal conditions.
We must make the sector competitive, not by tearing up 400 000 hectares of vines, but by controlling; not by liberalising indiscriminately, but rather by controlling, promoting and safeguarding the culture, tradition and quality of European wines, because wine is not manufactured, it is nurtured and developed. We must therefore support that culture and promote knowledge amongst consumers about which wine they are consuming and when a wine is a vino de crianza or a vino de reserva, a gran reserva, a table wine, a vino de la tierra, a vino de añada or however we wish to describe it. We must improve and supplement all of the qualities of wine, controlling wine-making practices, promoting responsible consumption and above all researching, developing and innovating. Not by manufacturing, but rather by developing the wine within a culture, a tradition and a quality which represents European wines, respecting our traditions and, above all, increasing demands in order to harmonise quality upwards, and never downwards.
We therefore hope that the Commission's proposal will at least show leadership and imagination and genuinely guarantee that the sector is competitive.
(PT) I should like to begin by congratulating Mrs Batzeli on her outstanding work in difficult circumstances and to thank Mrs Fischer Boel once again for being here in the Chamber.
All of the political debates, the hearings, the meetings with representatives from the sector, the visits we have made to the winemaking areas of various Member States and the hundreds of amendments are ample evidence of the interest that the Members have in analysing this important issue for European agriculture.
There is consensus on the need for reform and it is right to point out that no alternatives to the Commission's original model have been put forward. There are, however, major differences between Parliament and the Commission as regards the timetable, the intensity and the manner of the implementation of the main measures. It is certainly necessary to grub up poor-quality vines, but this must happen with illegal vines first. Furthermore, it is vital that the final decision on grubbing up should rest with the Member States. It is certainly necessary to put an end to subsidised distillation, but it is essential to safeguard support for potable alcohol distillation; fortified wines, which are so important to European exports, need such support.
It makes no sense to promote the authenticity and tradition of European wines whilst at the same time advocating the free entry of concentrated must from third countries. This report is indicative of Parliament's good faith and commitment. I trust that the Commission will welcome our proposals so that we can implement satisfactory reforms in the sector.
(PT) As Mrs Fischer Boel's speech confirmed, the main purpose of her intended reform of the common organisation of the market in wine is to use the grubbing up of vines as a means of balancing the winemaking market. This means that the least developed regions and in particular family farms and farmers on low incomes would be worst affected, which would have a disastrous social environmental effect and would lead to the increased desertification and, in turn, abandonment of rural areas.
For vast areas of countries of the South, in countries such as Portugal, the consequences could be disastrous, on a par with the tragedy of the summer forest fires. We therefore place the emphasis on protecting vine and wine cultivation, which has played a central role in European, and in particular Mediterranean, civilisation. We want to see our farmers producing better and better wine and maintaining potable alcohol distillation. We are opposed to the downplaying of producing wine from grapes, replacing it with industrial wine resulting from the import of must from third countries. Commissioner, our high-quality wines must be defended.
(DE) Madam President, Commissioner Fischer Boel, ladies and gentlemen, as our Council President, Angela Merkel, said in her speech in this House on 17 January, 'what distinguishes Europe, that which constitutes its soul, is the way we handle our diversity' and 'Europe's soul is tolerance'.
In recent weeks and months, we have held many discussions on the proposals for reforming the market in wine. North and south, the individual wine-growing regions - a wide variety of opinions and interests have been represented. Each of us believes that, if we could have written the Batzeli report ourselves, we would have done it differently, made it more specific, more succinct. Nevertheless, we have managed to moderate all interests so that everyone can support them.
It is a compromise, then, which not only tolerates but also respects the diversity of the European wine sector, and develops it further - albeit in small steps.
The Commissioner has taken the trouble to visit many wine-producing regions in recent months, and for that I am obliged to her. She has seen how different the regions are. In the field of wine, in particular, we need more scope to determine things at national and regional level. We also need national budgets under the first pillar, on the basis of which the appropriate measures can be selected from an EU catalogue of measures for wine in the regions and subsequently implemented.
We agree that we do not want to give up, we do not want to grub up 400 000 hectares. We want to fight for market shares, for our jobs, our cultural landscape, the European lifestyle. Wine is part of Europe and we must maintain its traditions and thus also long-established oenological practices. Our competitors around the world are waiting in the wings to supply what we no longer produce.
There is one thing the discussion has made clear, and that is that Rome was not built in a day: we need staying power. Our policies need to be reliable. In the long term, however, our measures must be adapted in response to the market.
(FR) Commissioner, ladies and gentlemen, our work has not been in vain. I would like first of all to thank Mrs Batzeli for her report, which makes far-reaching and very positive amendments to the excessively liberal proposals the Commission presented last summer.
Indeed, we need to send a strong message to the entire wine sector, which is in serious crisis. We know that the drop in consumption in Europe combined with increasing imports from third countries has resulted in falling prices and falling incomes for wine growers and that only a policy of proactive regulation, not all-out liberalisation, will get us out of the crisis.
We want to promote quality winegrowing that respects the nature and traditions of our winegrowing areas and the diversity of holdings, especially family holdings. The massive indiscriminate grubbing-up of 400 000 hectares, seen as a structural solution, must be clearly ruled out. Planting rights must be preserved, but at the same time controls must be stepped up to prevent illegal planting. The assignment of new rights recorded in the adjusted vineyard register must benefit young producers of quality wines most of all.
Trade organisations play a major part in the sector's competitiveness and they should be strengthened through national operational programmes. Finally, the promotion of sensible wine consumption together with a dynamic export policy, including simplified labelling, will require a real allocation of substantial budget resources.
(EL) Madam President, Commissioner, we are on the point of approving the report on the Commission communication on the common organisation of the market in wine together with a series of amendments.
What is the basic message we want to give the Commission:
firstly, no to uncontrolled grubbing up which can wipe out valuable production areas producing valuable quality wines;
secondly, certain intervention measures - and I refer here to distillation - designed to balance the market and indirectly support producers' incomes should be maintained;
thirdly, national envelopes should be created containing various actions from which the Member States can choose. However, in order for these envelopes to be effective, they must have adequate funding;
fourthly, we will of course need to avoid transferring resources from the first to the second pillar as this would, in essence, weaken the COM.
We need to turn our attention to drastic solutions, of which I would mention two:
firstly, above all we must seek to maintain high quality Community wine production. This we can rely on;
secondly and more seriously, we need to aim for more intensive promotion of Community wines. Market shares do not increase by wishful thinking. Only an aggressive policy can achieve an increase in consumption inside and outside the European Union.
Clearly there are different opinions on various issues in the communication, such as, for example, wine enrichment. For us - for me - wine produced by adding sugar and water does not qualify as wine. Wine is a grape product, not a sugar beet product.
I know that the addition of sugar will be decided. If the addition of sugar is decided, then it must be stated on the label. We must be honest and protect both consumers and producers.
(PL) Madam President, first of all I would like to congratulate you on your election and on chairing this debate, and to thank you on behalf of all of us for your great patience in allowing us to exceed the time limit, which was necessary for all our sakes.
Madam President, Commissioner, I would like to begin by congratulating the rapporteur, Mrs Batzeli, for all the work she had done in recent months preparing her report on reform of the wine sector and the excellent way in which work on this document was coordinated in the Committee on Agriculture and Rural Development.
I agree with the need for fundamental reform of the common organisation of the market in wine, and for adjustment of the structure of wine production to ensure the European wine sector is competitive and balanced. Action must be taken to encourage a balance on the market as soon as possible, because lack of such a balance will swallow up increasing amounts of EU budget resources.
I would like to draw your attention to the need to support the development of rural areas in regions where wine-making, although insignificant in the context of the Community as a whole, is important for local tourism and diversification of farming in rural areas. These areas will all be equally affected by the reforms. We therefore need to adopt solutions to reform the market in wine which will not put undue economic restrictions on wine-growing at a local scale. Local innovation in wine-growing in rural areas of the new Member States, furthermore, is not directly related to the European wine market, and therefore does not need regulation on strict market principles. These regions have never created costly wine lakes, and any actions aiming to limit future over-production should not therefore apply to areas with a low level of wine production.
(ES) Madam President, Commissioner, the lack of an agreed compromise before this report was adopted has led to a series of errors and contradictions which I hope will be resolved in the vote in this plenary.
Of these errors, I would like to point to the one contained in paragraph 18, relating to the distillation of by-products, which requests that the alcohol obtained by means of this kind of distillation be directed, at least in part, to the potable alcohol market.
This demonstrates a lack of knowledge of the different kinds of distillation and of alcohols produced by them, since potable alcohol, intended exclusively for the production of brandies, ports and liqueurs, is a high-quality product, something that can in no way be achieved by means of alcohol from the distillation of by-products.
For all of these reasons, I believe that we must vote against this paragraph in order to prevent any more confusion in relation to types of distillation and the alcohols produced by them.
Secondly, I would like to stress something that is crucial to any COM reform: the budgetary aspects. To date, all COM reforms have employed a distribution of funds based on an historical criterion. Surprisingly, in the case of the wine reform, the intention is to change to other formulae, which are not yet very clear, but which are creating great uncertainty in the sector.
In order to provide Mrs Batzeli's report with more clarity, therefore, I also propose that we vote for the amendments on employing the historical criterion for the distribution of the funds.
(HU) Dear Mrs Fischer Boel, believe me, we also want reform: thoroughgoing and radical reform, and in this regard the Commission and the European Parliament should be allies. Where we disagree with the Commissioner is that we do not wish to give as much weight to grubbing-up, as all parties are in agreement that changes in structure and modernisation are at least as important as grubbing-up.
I would like to draw the attention of the Commissioner that there is great danger for the new Member States that poor winegrowers will grub up too much, thereby only adding to the problems of the new Member States. That is why all payments must be made into the national envelope, and I wish to congratulate the Commissioner for this, because a national envelope can mean the future not only for wine but for the entire common agricultural policy: let us define the limits and then put it into the national envelope, in accordance with the principle of subsidiarity.
This is an excellent solution, but our grounds for determining the national envelopes is problematic, Commissioner, if it is true that we are to base them 20% on territorial and 80% on historical references. This would be serious discrimination against new Member States. Consequently, for the new Member States only a distribution of the national envelope on the basis of territory would be acceptable, if this information is correct - I hope it is not.
On the fifth aspect, that of distillation, you are right: it has to be stopped completely. Finally, in connection with rural development, we should make it possible to use additional rural development funds for the development of wine regions, beyond those budgeted for the winemaking sector.
(DE) Madam President, Commissioner, first of all, it gives me great satisfaction to note that the women are setting the tone for this debate. Unfortunately, this report has been ill-fated from the outset. It is true that it has improved a little. Nevertheless, in my view, it is still much too confusing to send the desired clear signal to the Commission and make this institution, too, realise that things are not as bad as they seem in its Communication. I shall be supporting those parts of the report that continue to regard a specific market organisation for wine as indispensable. In my view, however, it is nothing short of a provocation that the Commission is now devoting its attention superficially to proposals for a single market organisation for all agricultural products, whilst here we have been racking our brains for months over the reform of the common organisation of the markets in wine, fruit and vegetables.
How seriously does the Commission really take us? What does it have at the back of its mind? Regarding the organisation of the CMO for wine, we need the funding to be under the first pillar. We need better use of funds to enable us to maintain and improve our production potential, regain old markets and conquer new ones, and promote moderate, healthy wine consumption. We need more subsidiarity and greater responsibility for the profession, so that funds can be spent more selectively at regional level. Nevertheless, when it comes to allocating national funding, the regions that have made the least effort to produce and market good-quality wine should not be rewarded once more, on the basis of 'historical criteria', for ploughing hundreds of millions of euro into the distillation of unmarketable wine. That is unacceptable. It is also unthinkable that northern regions, which have marketed their quality wines without European funding, should be forbidden from producing their wines according to traditional methods. This is no solution to the structural problems in the regions that have slept through structural reforms on a bed of their distillation millions.
Europe does not in fact have a structural surplus of wine, but instead has a surplus corresponding exactly to the quantities planted illegally. If vintners want to give up their business early, they should be able to do so and the social effects should be cushioned, but they should do so without causing irreparable environmental damage by grubbing-up within the boundaries of quality-wine production. It must be possible to compete for markets worldwide on fair competitive terms. European wines should not be produced using water from Europe, or must imported from third countries. Blending European and imported wines is also out of the question. What was the Commission thinking?
(The President cut off the speaker)
(NL) Madam President, I would like to try a different approach. It would be short-sighted to think that, in this age of globalisation, European policy only impacted on our own citizens. If Europe changes policy with regard to its wine sector, then this will affect very many other people outside of Europe, people whose incomes will suffer as a result of unfair competition from the European wine sector. This is why it is necessary to integrate policy in different areas. The Commission proposals to reform the wine sector are a step in the right direction. As the Vice-Chairman of the Committee on Development and as a Social-Democrat, I am deeply disappointed that the report by the Committee on Agriculture and Rural Development has overlooked European development policy and fair trade. According to the report, it is necessary to keep the wine sector out of the negotiations in the world trade round.
After all, according to the report, the difficulties in the wine sector are caused by ever greater imports from third countries. Meanwhile, the Commission has to take all kinds of measures to protect our wine sector. Why would we in developing countries take away with one hand what we give them with European development policy? Why would we want to shut our markets to fair competition? Why not let the customer decide what wine they want to drink, whether this is a French Bordeaux, a South African Chardonnay or a Chilean Merlot? Fair trade with other countries does not rule out a competitive European wine sector, but protectionist wine policy does, however, exclude tens of thousands of people who depend on a fair wine trade with Europe for their daily crust. This is why I am happy to drink a glass of South African 'Groot geluk' when I say 'To consistent European policy; the Commission receives my support. Cheers!'
(CS) Madam President, Commissioner, ladies and gentlemen, The market in wine has in recent years struggled with surpluses, which the current policy on the common market in wine has been unable to resolve satisfactorily. The support for wine distillation, for example, is in my view a pointless waste of limited resources. The reformed market in wine today does not encourage producers of inferior quality table wines to move towards producing higher quality wine. This is why it is so important to reform the market.
What is needed is a substantial boost to the competitiveness of the European wine sector. In this context, Mrs Batzeli's report offers many suggestions, and I, for one, feel it is a very well balanced report.
The key area on which we must focus our attention is budgetary reform. Support must be proportionate to the area of land being used for wine cultivation, and to the value of wine production. Funding should not be provided for the grubbing up of vineyards found to be in breach of the acquis. The export payments for table wine are completely unsystematic and certainly do not help enhance the good name of European wine.
Ladies and gentlemen, last but not least, we must understand that if we care about supporting the competitiveness of European products, we cannot persecute European producers. The geographical conditions in countries of the north are diametrically opposed to those in the south. Sweetening sugar beet is as much of a tradition in northern countries, as is acidifying wine in southern countries. Banning it would spell the end for many good families of winemakers in our countries, disrupting traditions and consequently also disrupting the solutions to problems of rural production. Thank you for your attention.
(FR) Madam President, Commissioner, European winegrowing needs an ambitious reform. As you will have gathered, we want that reform to respect the European winegrowing tradition and to respect the men and women who work in that sector.
I would however like to draw your attention to the opinion of the Committee on International Trade, which is included in Mrs Batzeli's report. The reform of the common organisation of the market in wine must in fact take account of the commercial stakes. Europe remains the world's largest exporter of wine and while it is necessary to make it more competitive in the face of growing competition from New World wines, the vitality of this sector's exports rests above all on a quality and authenticity that are acknowledged the world over.
We therefore need an offensive commercial policy to promote the quality of European wines. It would therefore be absurd, and counterproductive, for example, to authorise the vinification of imported must and the blending of European wines with wines from elsewhere.
The European Parliament's report is therefore strongly against that. Likewise, it is necessary to secure better protection of protected geographical indications (PGI) and protected designations of origin (PDO) within the framework of the WTO negotiations and bilateral agreements. We want to defend wine production linked to local areas against wines that are largely unregulated.
I hope, Commissioner, that the European Commission will respect the opinions which appear in Mrs Batzeli's report, and I pay tribute to her and congratulate her this evening.
(IT) Madam President, Commissioner, ladies and gentlemen, we know that the reform that we are seeking to implement must be an appropriate response to the challenge of the competitiveness of the European wine market worldwide. We agree that Europe can only meet this challenge if it preserves and improves the quality of its wine, by enhancing its individuality. Not all the answers that we have found, however, fully correspond to this final aim. So we can say that the text adopted in the Committee on Agriculture and Rural Development is the best possible text, but it nonetheless requires further modifications.
It is therefore right to carry out prudent reform, in stages, that is properly managed, based on the principle of subsidiarity with a view to respecting individual national and regional features. For all these reasons, agricultural funding should be kept under the first pillar: we need to implement educational campaigns to promote responsible consumption; to retain distillation measures, at least for now, as a security net for producers; to permit the Member States to restrict the grubbing-up of vines on the basis of rigid environmental and social criteria, giving preference to the protection of small, high-quality production.
As for retaining the rules in force on practices permitted for vinification, sugar enrichment and musts, I would say that the strenuous defence of these practices by some national delegations raises the problem of national interests as compared with those of the Union as a whole and points to the need to strengthen the concept of a united Europe, avoiding the market distortions involved in excessive nationalism. If what is at stake is improving the competitiveness of European wines, the proposal to support the practice of adding saccharose and of using musts runs counter to this, because the use of such additives lowers quality and reduces differences, whereas these are, in fact, the best expressions of wine cultivation.
Perhaps we might have made a better effort on this aspect, by posing the question of Community interests and by asking, as I am doing, for all the EU countries - without exception - to agree that it is inappropriate and politically incorrect to place national interests before European interests and that it is vital to find a fair balance between these requirements.
(FR) Madam President, I would like first of all to congratulate Mrs Batzeli, the rapporteur, who, as we have heard, expresses a point of view widely shared in this Chamber.
Let us say it one more time, the Commission's proposals are not acceptable as they stand. Far be it from us to deny there is a problem; European consumption is falling, our exports are stagnant, but at the same time our wine imports are rising. The Commission's response to this is to propose a massive grubbing-up plan that really means the scrap heap for our winegrowers.
We are told there is overproduction; alright, but refusing to act on imports is to use European production as the market 'safety valve'. That is unacceptable. We can only agree to grubbing-up vines if it is based on a voluntary approach, which means substantial financial compensation, and if we introduce the idea of temporary grubbing-up.
My second point is that the reduction in the budget for the common organisation of the market in wine is not acceptable either. The Commission mentions the possibility of transferring some of the budget to rural development. But without wishing to call into question the very principle of a specific common market organisation for wine, I find it hard to see how the already low level of credits can be reduced, especially when we have just welcomed two new States, which are themselves producers. As several of us have said, we are therefore against a transfer, any transfer, of credits from the first to the second pillar of the CAP.
My third point, with which I shall conclude, is that, for our part, we really believe that European winegrowing has a future. We do not believe that the time of the winegrowers is passed. The future does not lie in the concentration of holdings as the massive grubbing-up plan suggests. We must build that future by making our wines more competitive, especially abroad. That is why we think that the first priority for a reform of the common organisation of the market in wine should be to make our wines more attractive through a major plan to promote and market them in the world.
I was glad to hear you say as much just now, Commissioner; we now want to see action.
(EL) Madam President, I should like to warmly congratulate my honourable friend Mrs Batzeli on her excellent work and express my satisfaction, because this report was undertaken by our honourable Member from Greece, which has a history of wine-growing going back centuries.
Wine, as an agricultural product, has always held centre stage in our life, in our customs, in our traditions, in our history, in our joy and in our sadness. In other words, it is an integral part of our civilisation.
It is therefore a very positive thing that this report reflects to a large degree the views of the Greek wine-growing sector. At the same time, Mrs Batzeli's report constitutes a clear stand by the European Parliament in light of the new common organisation of the wine market planned by the Commission and sets caution and logic against what are in my view the Commission's hasty and simplified initial thoughts.
I would ask that we vote for the report as it stands.
(DE) Madam President, Commissioner, ladies and gentlemen, I should like to join in thanking the rapporteur and all the shadow rapporteurs for their work. This is the third reform of the wine sector in 12 years, and I am glad that a Commission Communication has now made it possible to reconcile the very different positions and objectives. The reason our points of view started out so divergent is that wine is a very emotional subject. I always say that wine is among the most elegant of agricultural products. This divergence is also evidenced by the tabling of almost 600 amendments. In my opinion, a great deal of this report can be seen in a very positive light. It contains many compromises. I should like to emphasise in particular that traditional oenological practices really have been taken into account. It must be made quite clear, however, that there is no option whatsoever for duplicate compensation or support for the regions, as we could not justify that to the European taxpayer.
One problem remains that is of significance to Austria. Proper account has yet to be taken of the issue of the labelling of table wines. At all events, we want to see table wines labelled differently from quality wines. There must be a clear distinction for consumers.
Finally, I would ask the Commissioner to read this own-initiative report carefully. I am convinced that she and all her staff will do so. It contains some good proposals, which the Commission will hopefully incorporate into its proposal on the new common organisation of the market in wine that it is due to present to us in the summer.
Member of the Commission. Mr President, I would just like to touch on some of the major issues that have been raised by many of you in this very important debate.
Grubbing-up was mentioned by almost all of you. I am not quite sure that you listened carefully to what I said in my introduction, namely that we need to ensure that grubbing-up does not disrupt important and legitimate social and environmental concerns. Listen carefully, and I will take this into consideration when we make the legal proposals.
Mr Graefe zu Baringdorf said very clearly that grubbing-up should not be forced upon our winegrowers. Exactly. It should not be, because the decision on grubbing-up is one for winegrowers and winegrowers alone to take. It is not a decision for the Member States or for the Commission, but exclusively for the winegrowers. But we should not force those growers that are today struggling to be successful in winegrowing to remain in a business where they cannot make money year after year. So let us give them a possibility to leave the sector in a decent way.
On distillation, I have yet to meet anyone willing to tell me, off the record, that crisis distillation could ever make good sense. On the contrary, I think it gives our citizens an excuse to portray the common agricultural policy in the most negative way, referring to the old-fashioned methods and tools that we used in previous times. We cannot defend spending half a billion euros every year on getting rid of wine that nobody wants to drink. This does not work and I hope you will support me on this.
Therefore, we need promotion. It is something that the European Parliament has stressed over and again and I am prepared to make a push on this. But promotion at European level must not be a cushion for the wine sector. The wine sector itself also needs to be much more aggressive.
In Ireland we have seen the consumption of wine increasing. And today 70% of the wine consumed in Ireland is imported from outside the European Union. Therefore, I simply did not understand why at the recent World Ploughing Championships in Ireland, which attracted 250 000 visitors, only two wine producers were present, neither of them from Europe. I can only ask why.
On imported must for vinification, I have said clearly from the beginning that we have to put everything on the table and I have taken note of the reactions from the European Parliament, from different Member States and from stakeholders.
Christa Klaß mentioned that there are huge differences within the different regions. I have been able to see this for myself and therefore I think we have to stress the importance of the idea of national envelopes in the Commission communication. I think it is an excellent possibility for Member States and for regions to allocate the different tools and the money as part of a national envelope completely tailor-made for the different regions. I think this is crucial.
Quite a lot of you stressed that we need to base our future in the wine sector on quality, quality and quality, and I can totally endorse that.
I am looking forward to holding discussions with you in the future on the wine reform that I will present to the Council, hopefully just before the summer break, and then I will be happy to come here to the European Parliament to present it at the same time, as the basis for our future discussions.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Written statements (Rule 142)
in writing. - (SK) The EU wine sector produces some of the world's finest wines and has enormous potential which must be further developed in a sustainable manner. The constant growth of the market in China, which is now beginning to actively produce wine, together with increasing production in other countries such as Australia, New Zealand, the USA, Canada and South Africa, has resulted in wines from the 'New World' gaining a considerable market share at the expense of European wines.
I agree with the Commission that supply and demand imbalances in the wine sector, and increasing challenges on European and international wine markets point to the need for reform in this sector as well. However, I completely disagree with some of the solutions proposed in the Commission's communication of 22 June 2006. The plans for a massive and indiscriminate grubbing-up of vineyards pose a particular threat to the environment, and constitute in my view an unjustified attack on Europe's wine heritage. Winegrowing, which primarily relies on natural resources, has a positive effect in terms of protecting soil against erosion. As the driving force of rural development, viniculture also holds out the promise of longed-for prosperity for many European regions.
With their tradition of viticulture, Slovakia's regions have focused on promoting enotourism by tapping the potential of the Lesser Carpathian, Kamenínska, Hontianská and Tokaj Wine Routes, and they are now expecting CMO reform in the wine sector to secure the dynamic growth and competitiveness of the European wine sector by allocating adequate financial resources and, above all, through fostering innovation.
I agree with the Commission on the importance of simplifying and harmonising the legislative measures and of making the European wine sector more competitive, at the same time as guaranteeing environmental sustainability. However, while, on the one hand, the support given to European farmers and the heavyweight agricultural budget need to be reduced gradually in favour of other policies, on the other hand, the EU needs to protect the fundamental sectors of its economy. The wine sector certainly counts among those, with an output that in 2005 yielded almost EUR 2 million, and which in Italy alone involves more than 2 500 000 businesses. It must not be totally abandoned to the rules of the free market: free competition could have a harmful effect on the quality and diversity of our production, which is mainly based on the activities of small businesses, which are unable to compete internationally. I also regret the attempt - which has sadly been carried through - by the countries of northern Europe to alter the conditions of competition within the EU by offering aid to those who use sucrose as a means of increasing the alcohol content of wine, without maintaining aid for the production of must, which is a common practice in Italy and in other Mediterranean countries and which guarantees that our production is of a better quality.